DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “The cell according to of claim 1,” and should negate the word “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 3 recites the limitation "The cell according to claim 1, wherein a concentration of the rare earth of the first layer…".  This limitation is unclear on whether or not it applies to the “a concentration of the rare earth element of the first layer” already recited in the last two lines of claim 1. If it does not apply to the previously recited “a concentration”, then the examiner can interpret the “a concentration” of claim 3 to be a separate and distinction concentration over the concentration of claim 1. Appropriate action is required.
Claim 5 recites the limitation "…a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length in the thickness direction of the intermediate layer." in the fourth line of the currently amended claim. The limitation is unclear on what the “a length” is referring to or being attributed to. The examiner can interpret this length to be attributed to anything in the thickness direction of the intermediate layer, including particles other than the recited flat particle. Appropriate action is required.
Claim 6 recites the limitation "A cell stack device comprising: a plurality of the cells according to claim 1,…".  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites “a cell” and not a plurality of it. The examiner can also interpret the currently recited limitation to refer to a plurality of groups of cells instead of a single plurality of cells. Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being obvious over Hori (US 2010/0266925), and further in view of Koch et al (US 5,417,831). Hereinafter referred to as Hori and Koch, respectively.
Regarding claim 1, Hori discloses a cell (“fuel cell” [0055]) comprising:
an intermediate layer (“4” [0059]) comprising a solid solution ([0070]), the solid solution comprising CeO2 ([0070]) and another rare earth element oxide different from Ce (“Sm or Gd” [0070] Formulas (2) and (3));
a first electrode layer (“oxygen-side layer 1” [0056]), the intermediate layer and then the first electrode layer being disposed in this order (Fig. 2) on a surface of one side of a solid electrolyte layer (“solid electrolyte 9” [0056]) containing Zr ([0058]); and
a second electrode layer (“fuel-side electrode 7” [0056]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (Fig. 2),
wherein
	the intermediate layer comprises a first layer (“surface layer region 4a” [0060], Fig. 2) and a second layer (“another region 4b” [0059], Fig. 2), the first layer located closer to the solid electrolyte layer than the second layer (Fig. 2) and the second layer disposed on the first layer (Fig. 2) and located closer to the first electrode layer than the first layer (Fig. 2).
Hori does not disclose that a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer.
	However, Koch discloses a cell (“fuel cell” Col 4 Line 3) that comprises a first electrode layer (“oxygen electrode 14” Col 4 Line 67), a solid electrolyte layer (“solid electrolyte 12” Col 4 Line 67), and intermediate layers in between (Fig. 2), a first layer (“intermediate layer” Col 5, 2O3” in “Mixed Conductive Intermediate Layer” and “Al2O3--Free ZrO2 Intermediate Layer”). Koch teaches a 1:1 volume mixing ratio of the Y2O3 component in the second layer (“Example 1” Col 5 Line 48), and a pure layer of the Y2O3 component in the first layer (“Example 1” Col 5 Line 51), creating a higher concentration of the Y2O3 in the first layer. Koch teaches that the first layer suppresses aging in the first electrode layer that is caused an electrochemical reaction between the solid electrolyte and the first electrode layer (Col 5 Lines 58 to 67), and that a lower surface resistance is evident when using this structure (Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Hori by creating a higher concentration of the another rare earth element that is different than Ce in the first layer than the second layer in order to obtain a cell with lower surface resistance and suppressed aging of the first electrode layer.
Regarding claim 2, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and wherein the first layer is denser than the second layer ([0059]).
Regarding claim 3, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and wherein a concentration of the rare earth element of the first layer is from 1.05 times to 3 times a concentration of the rare earth element of the second layer (Koch “Example 1” where the concentration of the rare earth element is 2 times the concentration of the rare earth element of the second layer).
Regarding claim 6, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and a cell stack device (“fuel cell stack” [0121]) comprising:

wherein the plurality of the cells are electrically connected with each other ([0121] last sentence).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831) as applied to claim 1 above, and further in view of Seno et al (JP 2007141492A). Hereinafter referred to as Seno.
Regarding claim 4, modified Hori discloses all of the limitations set forth for the cell in claim 1 above. Modified Hori does not disclose that a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer.
However, Seno discloses a cell (“fuel cell 1” [0017]) that comprises a first electrode layer (“air electrode layer 13” [0017]), and a solid electrolyte layer (“first layer 111” [0020]), wherein an intermediate layer that comprises a first layer (“second layer 112” [0020]) and a second layer (“third layer 113” [0020]) is sandwiched in between ([0020], Fig. 2). Seno teaches a ratio that is required for the thickness of the first layer, which is about 5% to 30 % ([0025]). This range is enclosed within the instant claimed range of 1/50 to 1/2. Seno teaches that this ratio range for the thickness of the first layer suppresses internal resistance of electron conduction to the first electrode layer, and ensures sufficient oxygen ion conductivity ([0025]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a thickness ratio requirement for the first layer to be within 1/50 to 1/2 into modified Hori, such as the thickness ratio range of Seno that is about 5% to 30%. The skilled artisan would then be able to achieve first layer of the intermediate layer that suppresses internal resistance and ensures sufficient oxygen ion conductivity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831) as applied to claim 1 above, and further in view of Mahoney (US 2010/0159356). Hereinafter referred to as Mahoney.
Regarding claim 5, modified Hori discloses all of the limitations set forth for the cell in claim 1 above. Modified Hori does not disclose that the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length in the thickness direction of the intermediate layer.
However, Mahoney discloses a cell (“solid oxide fuel cell” [0009]) that comprises an intermediate layer (“cathode” [0010] 12th line) that is made of a solid solution (“combining a relatively coarse yttria-stabilized-zirconia (YSZ) powder with a relatively fine lanthanum strontium manganite (LSM) powder” [0010]). Mahoney teaches that the YSZ powder is substantially a flat particle (“elongated particle” [0010] 14th line), and that sintering the solid solution creates a microstructural cage of open porosity from the YSZ powder  with the fine LSM powder particles distributed through the open porosity ([0010] 17th line). Furthermore, Mahoney teaches that the YSZ particles have an aspect ratio in a range between about 1.2 and 3.0 ([0010] 22nd line) as a measure of the YSZ particles’ flatness, and that the microstructural cage that it creates upon sintering controls the densification and expansion strain of the first layer while the LSM particles provide functional properties such as electrical conductivity and oxidation-reduction tolerance ([0015]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer .


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831)  as applied to claim 6 above, and further in view of Fujimoto et al (US 2012/0189939). Hereinafter referred to as Fujimoto.
Regarding claim 7, modified Hori discloses all of the limitations set forth for the cell stack device in claim 6 above. Modified Hori does not disclose a module comprising the cell stack device wherein the cell stack device is contained in a housing.
However, Fujimoto discloses a cell stack device (“13” [0095]) comprising a plurality of cells (“plurality of fuel cells” [0095]) that are electrically connected to each other (“in series” [0095]), and a module (“fuel cell module” [0095]) that comprises the cell stack device and a housing (“12” [0095]) that contains the cell stack device ([0095]). Fujimoto teaches that the housing includes an oxygen-containing gas introducing member, which is installed between a manifold and the plurality of cells, and supplies oxygen-containing gas to the lower end of the plurality of cells so that it flows to the upper end of the plurality of fuel cells ([0099]). Furthermore, Fujimoto teaches that the oxygen-containing gas flowing to the upper end assists in raising the temperature of the fuel cells and accelerates the startup of the cell stack device ([0099]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a housing that contains the cell stack device of modified Hori in order to achieve a module that supplies oxygen-containing gas from the lower end and travels to the upper end of the cell stack device, which then helps to raise the temperature of the plurality of fuel cells and accelerates the startup of the cell stack device.
Regarding claim 8, modified Hori discloses all of the limitations set forth for the cell stack device in claim 7 above. Modified Hori does not disclose a module housing device comprising the module and an auxiliary device configured to operate the module, wherein the module and the auxiliary device are contained in an external casing.

Therefore, it would have been obvious for a person of ordinary skill in the art to an external casing to modified Hori that is configured to contain the module and an auxiliary device and includes individual chambers for the module and auxiliary device where the auxiliary device receiving chamber utilizes an air flow port that allows air to flow to the module necessary for its operation. By doing so, the skilled artisan is able to achieve a functional module housing device that comprises a plurality of cells.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721